Citation Nr: 0715306	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for nerve damage.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
service connection for a back disability, nerve damage, and a 
bilateral ankle disability.

On his January 2005 Substantive Appeal, the veteran requested 
the opportunity to testify at a Board hearing held at the 
local VA office.  However, the veteran later withdrew his 
hearing request.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's back 
disability is not related to service or to an incident of 
service origin.  

2.  Nerve damage was not present in service or until many 
years thereafter, and is not shown to be related to service 
or to a service-connected disability.  

3.  There is no medical evidence showing that the veteran has 
an ankle disability.






CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Nerve damage was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations implementing this Act are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that VA has met its duties to notify and assist 
and that all relevant evidence has been obtained.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
pertaining to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. App. 1, 8 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Here, the Board finds that VA has satisfied its duty to 
notify the veteran of the information necessary to 
substantiate his claim by way of the RO's December 2003 
"VCAA" letter, which sets forth the criteria for service 
connection and predates the March 2004 rating decision on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Although the veteran may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claim, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  The 
December 2003 letter advised him to notify VA of any 
additional information or evidence that he believed would 
support his claims, and that he must give enough information 
about his records so that VA could request them from the 
person or agency that has them, effectively notifying him to 
send any additional relevant information.  For these reasons, 
the veteran has not been prejudiced.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
regarding the fourth and fifth elements.  Because the 
preponderance of the evidence is against the veteran's claims 
of service connection, however, he has not been prejudiced 
since any issues regarding an evaluation of the degree of 
disability and an appropriate effective date are moot.  

With respect to VA's duty to assist, the Board observes that 
VA has associated with the claims folder pertinent VA 
treatment records.  The veteran reported receiving treatment 
for his back disability from a private examiner shortly after 
his discharge, but explained that the physician is deceased 
and that those records are not available.  As such, any 
effort to obtain these records would be futile.  Further, 
given the veteran's complaints of a continuity of back and 
ankle symptomatology since service and service medical 
records showing complaint and treatment for back and ankle 
problems, in May 2005 he was afforded a VA joints examination 
to determine if he had a back disability, nerve damage, or an 
ankle condition that was at least as likely as not related to 
service.  Finally, the Board notes that the veteran testified 
at an RO hearing held in March 2005, the transcript of which 
has been associated with the claims folder.  In light of the 
foregoing, the Board finds that VA has satisfied duty to 
assist the veteran.  

II.  Background and Analysis

The veteran contends that service connection is warranted for 
his back disability because he has suffered from back 
problems since an in-service injury.  As to his nerve damage 
claim, the veteran clarified at the hearing that this claim 
contemplates sciatic radiculopathy and was "part of his back 
condition."  With respect to his bilateral ankle disability 
claim, the veteran reports that the condition is related to 
his complaints and treatment noted in service.

Service connection may be established for a disability 
resulting from a personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or a disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, for certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year of 
discharge from service.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Back disability and nerve damage

The service medical records show that the veteran was seen 
for complaints and treatment of back problems, and VA 
outpatient treatment records reflect that he has recently 
been diagnosed as having a chronic back disability, including 
disc pathology and spinal stenosis.  As such, the resolution 
of these claims turns on whether the medical evidence shows 
that the veteran's back disability and nerve damage are 
related to service.

In May 2005, the veteran was afforded a VA joints examination 
to determine whether his back disability and nerve damage 
were related to service.  In requesting the examination, the 
RO noted the veteran's in-service complaints and treatment 
for back problems, his report of a continuity of back 
symptomatology since that time, and the veteran's statement 
that he received formal treatment for this disability from a 
private physician who is now deceased and whose records were 
not available.

The physician noted at the outset of his report that he had 
reviewed the veteran's claims folder.  Following his physical 
examination of the veteran, he diagnosed him as having 
degenerative disc disease of the lumbar spine, osteoarthritis 
of the facets of L4-L5, and spinal stenosis.  Subsequent to 
offering these impressions, he opined that the conditions 
were not related to service.  Instead, he attributed these 
conditions to the aging process and activities of daily 
living.  Thus, the only competent medical evidence is against 
the claims.  

The Board notes that in offering this assessment, the 
examiner reviewed the veteran's claims folder, to 
specifically include the RO's opinion request, and was thus 
familiar with the veteran's report of a continuity of 
symptomatology since service and treatment for the condition 
shortly after his discharge.  See Dalton v. Nicholson, 21 
Vet. App. 23, 39 (2007).  

In reaching these determinations, the Board does not question 
the veteran's sincerity that he has a back disability and 
nerve damage due to service.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2006) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because he is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, and 
since the competent medical evidence reflects that neither of 
these conditions is related to service, the preponderance of 
the evidence is against the claims and thus service 
connection must be denied.

B.  Bilateral ankle disability

The service medical records show that the veteran was seen 
for complaints of ankle problems during service.  Although 
the post-service records are negative for a diagnosis 
involving either ankle, given the veteran's report of having 
a chronic ankle disability since service, the May 2005 VA 
joints examiner evaluated him with respect to this claim.  
Following his physical examination, and based on his review 
of the veteran's medical records, the physician concluded 
that there was no evidence of any ankle pathology to explain 
the veteran's complaints; he diagnosed the veteran as having 
status post Achilles tendonitis, left ankle.  In short, it 
appears that the examiner determined that the veteran had a 
history of left Achilles tendonitis, but that his condition 
had fully resolved with no current disability involving 
either ankle. 

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, in absence of competent medical evidence showing a 
known clinical diagnosis involving either ankle, his claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

In reaching this determination, the Board does not question 
the veteran's sincerity that he has bilateral ankle 
disability due to service.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1); 
see also Duenas and Espiritu, both supra.  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since no competent medical 
evidence shows that the veteran has a bilateral ankle 
disability, the preponderance of the evidence is against the 
claim and therefore service connection must be denied.












ORDER

Service connection for a back disability is denied.

Service connection for nerve damage is denied.

Service connection for a bilateral ankle disability is 
denied.


____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


